Citation Nr: 0720600	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-37 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral 
pterygium.

3.  Entitlement to service connection for the residuals of a 
left knee injury.

4.  Entitlement to a rating in excess of 20 percent for 
lumbar disc disease.

5. Entitlement to an initial rating in excess of 10 percent 
for a neurological condition, right lower extremity. 


REPRESENTATION

Veteran represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1987 to October 
1994. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The veteran failed to appear for an August 2006 scheduled 
hearing and there was no request by the veteran to reschedule 
the hearing. Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2006).


FINDINGS OF FACT

1.  The veteran's hearing loss does not qualify as a 
disability for VA purposes.

2.  There is no evidence of bilateral pterygium.

3.  There is no evidence of the residuals of a left knee 
injury.

4.  Lumbar disc disease is manifested by flexion ranging from 
40 to 90 degrees, extension from 10 to 15 degrees, lateral 
motion from 20 to 25 degrees, rotation from 30 degrees; disc 
disease; and constant pain.  No ankylosis or prescribed 
bedrest is noted. 

5.  A neurological condition, right lower extremity, is 
manifested by tingling, pain, and a diminished sensation to 
light touch involving the right lateral tibia and dorsal 
aspect of right foot along the right L5 distribution.  There 
is no evidence of the moderate paralysis, bowel, or bladder 
dysfunction.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.385 (2006). 

2.  Bilateral pterygium was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303. 

3.  The residuals of a left knee injury were not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 8 C.F.R. 
§§ 3.303. 

4.  The criteria for a rating in excess of 20 percent rating 
for lumbar disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code (DC) 5292 (2002), DC 5237 (2006).

5.  The criteria for an initial rating in excess of 10 
percent rating for neurological condition, right lower 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.124a, Diagnostic Code (DC) 8520 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Hearing Loss

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least three 
of these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. See 38 C.F.R. § 3.385 (2006). 

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was 'to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling' citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990))). 

In the present claim, service connection for hearing loss is 
not warranted as there is no evidence of a hearing disability 
for VA purposes as defined by 38 C.F.R. § 3.385.  After 
service at an April 2005 VA examination, the veteran reported 
noticing a decrease in hearing acuity in 1990 after exposure 
to jet engine noise.  He indicated that he was not exposed to 
noise after service.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
10
10
30
LEFT
15
10
15
15

The average in the right ear was 16 hertz and the average in 
the left ear was 14 hertz.  Speech audiometry revealed speech 
recognition ability of the right and left ears was 100 
percent.  The diagnosis was normal to mild sensorineural 
hearing loss for the right ear and normal hearing in the left 
hear.  The examiner opined that hearing loss was at least as 
likely as not due to the veteran's military service including 
exposure to jet engine noise and suffering a TM perforation 
after cabin decompression. 

As previously noted, there is no evidence of a hearing loss 
disability for VA benefits purposes.  The April 2005 VA 
examination did not show auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz as 40 
db or greater or that auditory thresholds for at least three 
of these frequencies was 26 db or greater.  Additionally, 
there is no evidence that speech recognition scores are less 
than 94 percent; rather, at the April 2005 VA examination, 
speech recognition scores were 100 percent in both ears.  As 
the veteran does not have hearing loss for the purposes of VA 
benefits, service connection is not warranted.

The Board notes that the veteran reports experiencing hearing 
loss beginning in-service.  While the Board is not making any 
determinations as to whether the veteran experiences hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) recognizes that a veteran, for VA purposes, can have 
abnormal hearing which is not a disability for VA purposes 
and thus a hearing loss 'disability,' for which service 
connection may be warranted.  Hensley, 5 Vet. App. at 157 
(the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss).  

The Board does not doubt the sincerity of the veteran's 
belief that he developed bilateral hearing loss in service. 
However, as a lay person without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability. See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ('a layperson is generally not capable of opining on 
matters requiring medical knowledge').

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss, and the 
benefit-of-the-doubt rule is not for application. See 
Gilbert, 1 Vet. App. at 55.  

Bilateral Pterygium and the residuals of a Left Knee Injury

The veteran seeks service connection for bilateral pterygium 
and the residuals of a left knee injury.  The RO requested 
information reflecting diagnoses or treatment for either of 
these conditions, however, the veteran did not provide the 
requested information.  Rather, the veteran responded that he 
was examined by an optometrist one month after discharge who 
noted two pterygium in the right eye probably due to 
increased exposure to ultra-violet rays.  The veteran also 
indicated that the pterygium were excised in the fall of 
1999.  
 
A review of the evidence shows that service connection for 
bilateral pterygium and the residuals of a left knee injury 
is not warranted.  Service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006).  The Court has held 
that a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  Disability means "impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. § 
4.1 and "increase in disability" in 38 C.F.R. § 3.306(b)]; 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect.")  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Though the veteran 
has stated that he received treatment for a pterygium after 
service, he has not provided the name or contact information 
of the optometrist who made the diagnosis.  Additionally, he 
has not provided these treatment records.  Finally, the 
veteran has failed to provide any argument or evidence 
pertaining to his left knee injury.  The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  As there is no evidence of these conditions, 
other than the veteran's assertions, service connection is 
not warranted.

Moreover, there is no evidence of any injury to the left knee 
or an eye condition noted in-service.  

The Board notes the veteran's argument that he had pterygium 
one month after service and that he experiences the residuals 
of a left knee injury.  While the Board has considered the 
veteran's lay assertions, they do not provide the basis for a 
current disability or diagnosis.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's service connection claims for bilateral pterygium 
and the residuals of a left knee injury.  In making this 
decision, the Board finds that the benefit-of-the-doubt 
doctrine does not apply in this case because the evidence is 
not in equipoise.  See Gilbert, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings

In May 2003, the veteran applied for an increased rating for 
a low back disability, rated as 20 percent disabling.  It is 
noted that during the course of the appeal, the veteran was 
granted a separate 10 percent rating for a neurological 
condition, right lower extremity, effective May 27, 2003.  
The mechanical low back pain was changed to lumbar disc 
disease, and the 20 percent rating was continued.  As the 
neurological condition and the lumbar disc disease are 
manifestations of the same low back disability, the Board 
will discuss whether an increased evaluation is warranted for 
both conditions. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2006).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board noted that the guidance provided 
by the Court in DeLuca must be followed in adjudicating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. See 38 C.F.R. § 
4.59 (2006).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  As the veteran's 
low back disability was service-connected in 1994, the 
primary issue is the present level of disability.   

The neurological manifestation of the low back disability, 
however, was initially service-connected during this appeals 
process.  In a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as 'staged' ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  In the 
present appeal, the neurological symptoms have not increased 
in severity; therefore, a staged rating is unnecessary. 

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised. See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293). The pre-amended criteria for intervertebral disc 
syndrome are not applicable to the veteran's case as he filed 
his claim in May 2003, after the effective date.  Thereafter, 
on August 26, 2003, the rating criteria for all spinal 
disabilities were revised and published in the Federal 
Register.  See 66 Fed. Reg. 51454- 51458 (Sept. 26, 2003) 
(now codified as amended at 38 C.F.R. § 4.71(a), DCs 5235 to 
5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312- 13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.114 (2006).
 
Prior to the regulatory changes, favorable ankylosis of the 
lumbar spine was rated at 40 percent disabling under DC 5289.  
Under DC 5292, moderate limitation of motion warranted a 20 
percent rating, and severe limitation of motion warranted a 
40 percent rating.  

Under DC 5295, for lumbosacral strain, a 20 percent rating 
was warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation 
was warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome.  Since these changes were 
effective September 23, 2002, prior to the date the veteran 
filed his claim, the Board need only apply the regulations 
effective after September 2002.  Under the amended 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  A 20 percent 
rating was warranted when there were incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  'Chronic orthopedic and neurologic 
manifestations' means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293.
    
A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25. See 38 C.F.R. § 4.71a, DC 5237 (2006). 
    
The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the diagnostic code for intervertebral disc 
disease was changed from 5293 to 5243. 38 C.F.R. § 4.71a, DCs 
5235-5243 (2006).  It also deleted the old Note 2.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
there is forward flexion of the thoracolumbar spine only to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires evidence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, DC 5237.  Note (2): (See also Plate V.) 
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. 

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. Note (4): 
Round each range of motion measurement to the nearest five 
degrees.

As the veteran's claim is dated May 2003, prior to the 
September 2003 changes, the Board must apply both the old and 
new regulations for the spine.  In this case, it is clear 
that the veteran suffers from an on-going low back disorder 
that involves pain, discomfort, limited motion, and 
neurological symptoms.  The Board has carefully reviewed the 
evidence but finds that his disability does not warrant a 
higher rating under either the pre-amended or amended 
criteria.

First, ankylosis has not been shown.  While the most recent 
VA examination reflected limitation of motion of flexion 
(40/90 degrees), extension (10/15 degrees), lateral motion 
(20/25 degrees), and rotation (30 degrees), the veteran had 
no evidence of fixation of the joint.  Both the April 2003 
and August 2005 VA examiners reported that there was no 
ankylosis.  As ankylosis is not shown, a higher rating is not 
warranted for favorable ankylosis under the pre-amended 
regulations or favorable ankylosis of the entire 
thoracolumbar spine under the amended regulations.

In order to warrant a 40 percent evaluation under the pre-
amended regulations, there must be evidence of "severe" 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; or "severe" limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292, 
5295.   The August 2003 and April 2005 VA examinations showed 
flexion ranging from 40 to 90 degrees, extension ranging from 
10 to 15 degrees, right and left lateral flexion ranging from 
20 to 25 degrees, and left and right rotation of 30 degrees.  
While limitation of motion is shown, as normal forward 
flexion is 90 degrees and normal extension is to 30 degrees, 
the veteran's level of limitation is not "severe."  
 
Moreover, neither VA medical examiner found evidence of 
"severe" lumbosacral strain.  The August 2003 VA 
examination reported no paraspinal muscle spasm, tenderness, 
or weakness, and indicated that the veteran's gait and 
posture were normal.  Similarly, the April 2005 VA examiner 
noted tenderness over the entire lumbar spine in the midline 
and paralumbar region with no muscle spasm.  Neither VA 
examiner noted any of these factors consistent with a higher 
rating; therefore a rating in excess of 20 percent for 
lumbosacral strain is not warranted.  In making this 
determination, the Board has taken into account pain, 
weakened movement, excess fatigability, or incoordination.  
DeLuca, 8 Vet. App. at 202.     

Next, the Board finds no basis for a higher rating for 
intervertebral disc syndrome.  In order to warrant a higher 
rating, the evidence must show incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  The Board will also 
consider intervertebral disc syndrome under the General 
Rating Formula, whichever method results in the higher 
evaluation when all disabilities are combined.

While the April 2005 VA examiner noted degenerative disc 
disease at L4-L5 and L5-S1 with intervertebral disc syndrome, 
there is no medical evidence of any incapacitating episodes 
or that the veteran has been prescribed bedrest for a period 
of acute signs and symptoms due to his low back disability.  
At the April 2005 VA examination, the veteran reported that 
his physician recommended bed rest for approximately four 
days; however, the veteran did not provide these treatment 
records nor did he indicate which physician made this 
recommendation.  Without actual evidence of prescribed bed 
rest, the veteran has not shown that he was prescribed bed 
rest by a physician.  

Next, a rating in excess of 20 percent under the regulations 
in effect after September 2003 is not warranted.  In order to 
warrant a higher 40 percent rating, there must be evidence of 
forward flexion of the thoracolumbar spine only to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.  In the present claim, the veteran's forward flexion 
ranges from is from 40 to 90 degrees; there is no evidence 
that it is limited to 30 degrees.  

Furthermore, there is no objective or subjective evidence of 
the functional equivalent of limitation of flexion to 30 
degrees.  See DeLuca, 8 Vet. App. at 206. Although the 
veteran has competently reported low back pain, the medical 
evidence does not show how that pain functionally limits him 
to a specific degree.  More specifically, he has not 
established the functional equivalent of limitation of 
flexion to 30 degrees due to any factor including pain, pain 
on motion, fatigability or weakness.  Finally, the Board 
notes that the VA examiners indicated that the veteran had 
pain at the end of his flexion range of motion, at 40 and 90 
degrees.  Even assuming the veteran is limited to 40 degrees 
due to pain, there is no evidence that his flexion is limited 
to 30 degrees.  Therefore, there is no basis for a higher 
rating based on limitation of motion under the amended 
regulations.

As provided in Note (1), the Board is directed to evaluate 
any associated objective neurological abnormalities under an 
appropriate diagnostic code.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2006).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2006).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, DC 8520 
(2006).  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Id.  

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  Id.  
Further, DC 8620 refers to neuritis of the sciatic nerve and 
DC Code 8720 refers to neuralgia of the sciatic nerve.

In this appeal, the veteran has been separately service-
connected for a neurological condition of the right lower 
extremity, rated as 10 percent disabling under DC 8520.  
However, there is no evidence to warrant a higher 20 percent 
rating; specifically, August 2003 and April 2005 VA 
examinations did not show moderate paralysis.  The August 
2003 VA examiner reported motor strength as 4 out of 5 and 
intact sensation.  The April 2005 VA examiner noted good 
active motion, no atrophy or fasciculation, and 5 out of 5 
strength with no focal motor deficits.  Though the veteran 
has reported numbness and tingling in his extremity and VA 
examiners have noted diminished sensation to light touch 
involving the right lateral tibia and dorsal aspect of the 
right foot along right L5 distribution, there is no evidence 
of the moderate paralysis in degree.  The veteran has also 
denied bowel or bladder dysfunction; thus, there is no other 
potential compensable rating applicable.  For those reasons, 
the Board finds that there is no basis for a rating in excess 
of 10 percent for the neurological condition, right lower 
extremity.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  The veteran reported that due to his back 
pain, he is unable to work as a chiropractor and currently 
works as a mortgage broker.  However, the veteran is 
continuing to work and it is not shown that the back 
disability prevents entirely from working full time at other 
positions.  Additionally, there are no frequent periods of 
hospitalization. As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b). 

The Board notes that the veteran asserts that the lumbar disc 
disease and the neurological condition, right lower 
extremity, are worse than contemplated by the assigned 
rating. This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu, 2 Vet. 
App. at 492. Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
evidence of record. A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert. See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 

In sum, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent under 
either the old or the revised criteria for the lumbar disc 
disease and against an initial rating in excess of 10 percent 
for the neurological condition, right lower extremity.  As 
such, the evidence is not in equipoise and the benefit of the 
doubt does not apply; the claim is denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in June 2003, July 2003, and 
March 2006.  The letters notified the veteran of what 
information and evidence must be submitted to substantiate 
the claims.  The letters also notified the veteran as to what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The Court, in Dingess/Hartman, held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran received notice of these elements in a March 2006 
letter. 

Although complete VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision (the 
veteran only received notice per Dingess/Hartman in March 
2006, after the initial September 2003 rating decision), the 
Board finds that there is no prejudice to the veteran.  After 
such notice was provided, the veteran was given the 
opportunity to respond to the notice and submit additional 
evidence in support of the claim.  The claim was 
readjudicated in subsequent SSOC's.  The Board also points 
out that the veteran has not alleged any prejudice.  The 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims and the duty to assist 
requirements have been satisfied.  The veteran was provided 
with VA examinations with respect to his lumbar disc disease, 
neurological condition, right lower extremity, and hearing 
loss claims. There is no VA exam of record with respect to 
the service connection claims for bilateral pterygium and a 
left knee injury.  In a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based on a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (A) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the appellant suffered an event, injury or 
disease in service, or has a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  

In the present case, the veteran claims that he had a 
diagnosis of pterygium one month after service and that he 
injured his left knee in-service.  However, he did not 
provide any evidence of diagnoses or treatment for these 
conditions.  Despite the RO's repeated requests for treatment 
records for these conditions, the veteran has not submitted 
any evidence or information to support his assertions.  The 
veteran's mere assertions, without any other support, do not 
meet the criterion of 38 C.F.R.    § 3.159(c)(4), which would 
trigger the duty to provide a VA medical examination.  Thus, 
even though there is not a VA examination of record for these 
conditions, the VA has fulfilled its duty to assist.   

All available medical records were obtained.  The veteran 
reported that he received treatment one month after service 
for pterygium and had a pterygium excision performed in 1999.  
The RO requested treatment records from the veteran, or 
alternatively requested enough information to identify and 
request records from the private medical provider.  In a July 
2003 letter, the veteran stated that the medical treatment he 
had received in the past was at a facility that could not 
locate his medical records.  As previously noted, the Board 
notes that the duty to assist is not a one way street. See 
Wood v. Derwinski, 1 Vet. App. 190 (1991). If a claimant 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  
Therefore, the Board finds that the RO has made all efforts 
to assist the veteran in obtaining any relevant evidence. 
There is no identified relevant evidence that has not been 
accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral pterygium is denied

Service connection for the residuals of a left knee injury is 
denied.

An increased rating in excess of 20 percent for lumbar disc 
disease is denied.

An initial rating in excess of 10 percent for a neurological 
condition, right lower extremity, is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


